Case 2:12-cv-00572-JRG Document 424 Filed 08/20/19 Page 1 of 2 PageID #: 11921



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 ARCHER AND WHITE SALES, INC.,                         §
                                                       §
                Plaintiff,                             §
                                                       §
 v.                                                    §
                                                       §
 HENRY SCHEIN, INC., DANAHER                           §   CIVIL ACTION NO. 2:12-CV-00572-JRG
 CORPORATION, INSTRUMENTARIUM                          §
 DENTAL INC., DENTAL EQUIPMENT                         §
 LLC, KAVO DENTAL                                      §
 TECHNOLOGIES, LLC, DENTAL                             §
 IMAGING TECHNOLOGIES,                                 §
 CORPORATION, PATTERSON                                §
 COMPANIES, INC., BENCO DENTAL                         §
 SUPPLY CO.,                                           §

                Defendants.

                                               ORDER

        The Court issues this Order sua sponte. On April 2, 2019, the Court stayed the above-

captioned case pending the Fifth Circuit’s decision in Case No. 16-41674. (Dkt. No. 418.) On

August 14, 2019, the Fifth Circuit issued an opinion in Case No. 16-41674, applying the recent

Supreme Court opinion Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524 (2019).

The result holds that the above-captioned case is not subject to mandatory arbitration. In light of

the Fifth Circuit’s decision, the parties are hereby ORDERED to file a Joint Status Report on or

before 12:00 P.M. on AUGUST 26, 2019. The Joint Status Report shall (1) set forth a summary

of the Fifth Circuit’s decision, and (2) identify all motions, issues, claims, or portions thereof which

are rendered moot by the Fifth Circuit’s decision as well as a complete list of surviving motions,

issues, claims, or portions thereof which remain live for the Court.             The parties are also

ORDERED to appear in-person for a Status Conference on AUGUST 28, 2019 at 9:00 A.M. At


                                                   1
Case 2:12-cv-00572-JRG Document 424 Filed 08/20/19 Page 2 of 2 PageID #: 11922



least one local counsel and one lead counsel for each party shall be present for the Status

Conference. All parties should be prepared to discuss the aforementioned Joint Status Report and

how to best schedule this case for trial.

    So ORDERED and SIGNED this 20th day of August, 2019.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE




                                               2
